DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Benoit on June 2, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A seat base, comprising:
a plurality of linear actuators, each one of the plurality of linear actuators having a first end pivotally mounted to a base member and a second end, opposite the first end, pivotally mounted to a seat member;
a controller adapted for controlling an extension length of each of the plurality of linear actuators for adjusting a position of the seat member; and
wherein the controller is adapted to receive pilot inputs and to provide commands to the plurality of linear actuators for counteracting aircraft motion at the seat member based on the pilot inputs; and
a battery housed within the seat base for providing electrical power to the plurality of linear actuators.
2.	(Original) The seat base of claim 1, further comprising one or more accelerometers mounted to a portion of the seat member for providing acceleration data to the controller.
3.	(Original) The seat base of claim 1, wherein each one of the plurality of linear actuators is pivotally mounted to the base member via a first pivoting clevis at the first end and to the seat member via a second pivoting clevis at the second end.
4.	(Original) The seat base of claim 1, wherein the plurality of linear actuators include three pairs of linear actuators arranged to articulate the seat member in six degrees-of-freedom (DOF).
5.	(Original) The seat base of claim 1, wherein the controller is adapted to determine a vibration profile of the seat member based on the acceleration data and to determine control signals for transmitting to each of the plurality of linear actuators for damping vibration of the seat member.
6.	(Original) The seat base of claim 1, further comprising a user interface for enabling a user to provide inputs to the controller for simultaneously controlling the plurality of linear actuators to translate the seat member vertically, horizontally and longitudinally, to tilt the seat member about the pitch and roll axes of the aircraft, and to twist the seat member about the yaw axis of the aircraft.
7.	(Original) The seat base of claim 1, further comprising one or more accelerometers located at the center-of-gravity of the aircraft such that accelerometer data from the center-of-gravity of the aircraft is received by the controller for determining vibration and motion information of the aircraft.
8.	(Previously Presented) The seat base of claim 1, further comprising:
a first accelerometer mounted to the base member; and
a second accelerometer mounted to the seat member,
wherein s the controller minimizes vibration of the seat member via a closed control loop based on a signal difference between the first accelerometer and the second accelerometer.
9-18.	(Canceled) 
19.	(Currently Amended) A seat base for an aircraft, comprising:
a plurality of linear actuators each pivotally mounted by a first end to a base member and by a second end, opposite the first end, to a seat member to enable movement of the seat member;
a controller for controlling extension of the plurality of linear actuators in a coordinated manner for controlling movement of the seat member, wherein the controller is adapted to receive pilot inputs and to provide commands to the plurality of linear actuators for counteracting aircraft motion at the seat member based on the pilot inputs; and
the controller is programmed to automatically move the seat base to a predetermined position based on a phase of flight of the aircraft.
20.	(Previously Presented) The seat base of claim 19, comprising a user input device communicatively coupled with the controller, wherein the controller is adapted to receive inputs from the user input device for adjusting position of the aircraft seat with six degrees-of-freedom based on the inputs received.
21.	(Previously Presented) The seat base of claim 19, comprising a pilot control wheel wherein the controller is adapted to receive pilot inputs from the pilot control wheel for determining expected motions of the aircraft and to provide commands to the plurality of linear actuators for counteracting aircraft motion at the seat member.
22.	(Previously Presented) The seat base of claim 19, further comprising one or more accelerometers mounted to the seat member such that the controller receives data from the plurality of accelerometers and determines a vibration profile of the seat member for damping vibration of the seat member.
23.	(Previously Presented)	The seat base of claim 19, comprising a battery for providing electrical power to the plurality of linear actuators such that movement of the seat base to the predetermined position based on the phase of flight of the aircraft is powered by the battery without aircraft electrical power.
24.	(Currently Amended)	A seat base for an aircraft, comprising:
a plurality of linear actuators, wherein each of the plurality of linear actuators is pivotally mounted by a first end to a base member and by a second end, opposite the first end, to a seat member;
a seat controller adapted for controlling an extension length of each of the plurality of linear actuators in a coordinated manner for adjusting a position of the seat member with respect to the base member, wherein the seat controller is adapted to receive pilot inputs and to provide commands to the plurality of linear actuators for counteracting aircraft motion at the seat member based on the pilot inputs; and
a crew interface communicatively coupled with the seat controller, wherein the crew interface is configured to receive a command for adjusting a position of a seat into a predetermined position via the plurality of linear actuators.
25.	(Previously Presented)	The seat base of claim 24, wherein the crew interface is configured to receive a command for adjusting the position of the seat based on an occupancy of the seat.
26.	(Previously Presented)	The seat base of claim 24, wherein the crew interface is configured to receive a command for adjusting the position a plurality of seats, wherein the plurality of seats each comprise a plurality of linear actuators and a seat controller, such that the position of the plurality of seats may be adjusted simultaneously based on the command.
27.	(New)	The seat base of claim 19, comprising an autopilot servo wherein the controller is adapted to receive command inputs from the autopilot servo for determining expected motions of the aircraft and to provide commands to the plurality of linear actuators for counteracting aircraft motion at the seat member based on the command inputs.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The present application is directed towards a movable seat base system using a plurality of linear actuators each pivotally mounted to the seat member and base member. This actuator arrangement is taught by Koutsky (US 6059253). Location of the seat battery location is an obvious modification and locating a battery in a seat base is known in the art (Cheng US 10849431). Repositioning seats based on flight phase (Atger US 10052976), such as takeoff and landing, or crew controlling seat positions (Thomaschewski US 10220949) is known as it is standard for flight crew to ensure passengers seats in an upright position for safety purposes. Koutsky does not teach nor render obvious the pilot input being sent to the seat controller to counteract aircraft motion based on pilot input. Therefore, claims 1, 19, and 24 as well as their subsequent dependent claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647